Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13, 15-18, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Rendering Techniques of Final Fantasy XV” by Sharif Elcott, et al. (hereinafter Elcott) in view of “Rendering Techniques of Final Fantasy XV” by Masayoshi Miyamoto, et al (hereinafter Miyamoto) in view of “Rendering in Cars 2” by Chris Hall, et al. (hereinafter Hall). 
Regarding claim 1, the limitations “a computer-implemented method comprising: receiving, by a computer system, a first set of static lighting information associated with a first static lighting setup and a second set of static lighting information associated with a second static lighting setup, wherein the first set of static lighting information and the second set of static lighting information are associated with a scene to be rendered” are taught by Elcott (Elcott describes rendering and lighting the environments in the game Final Fantasy XV, e.g. abstract, which includes a variety of static lighting setups, as detailed in section 2.  Specifically, a plurality of light probes are defined, e.g. section 2.1, paragraph 2, having lighting information for a plurality of times of day and weather conditions, e.g. section 2.2, paragraphs 2, 3, 6, corresponding a plurality of static lighting setups, i.e. the different regions of the scene defined by the probe’s grid, and the different times of day and weather conditions making up numerous distinct static lighting setups.  That is, each distinct combination of light probe/grid, time of day, and weather condition for which a light probe has baked illumination data corresponds to a distinct static lighting setup.  Figure 2 shows an exemplary renderings of a scene using Elcott’s system.)
The limitations “precomputing, by the computing system, a first set of global illumination information based on the first set of static lighting information … precomputing, by the computing system,  a second set of global illumination information based on the second set of static lighting information … blending, by the computing system, the first set of global illumination information and the second set of global illumination information to derive a blended set of global illumination information … and rendering, by the computing system, the scene based on the blended set of global illumination information” is taught by Elcott (Elcott teaches precomputing global illumination information for each light probe, including the PRT encoding local light bounce and occlusion information, section 2.1, paragraphs 1, 3, Irradiance Volumes encoding static local lights, section 2.1, paragraph 3, and baked specular cube maps, section 2.2, where for both diffuse and specular components, the rendering is performed by blending between the light probes, based on region/location, e.g. section 2.1, paragraph 2, and based on time of day and weather conditions, e.g. section 2.2, paragraphs 2, 3, 6.  The lighting values are used to determine pixel values in the rendered image of the scene based on the blended light probe data as indicated by equation 1.)
The limitations (addressed out of order) “wherein the first set of global information comprises a first set of light probe data associated with a first set of spherical harmonics coefficients … wherein the second set of global information comprises a second set of light probe data associated with a set of spherical harmonics coefficients … wherein the first set of light probe data and the second set of light probe data are blended based on an interpolation of at least one spherical harmonics coefficient associated with the first light probe and at least one corresponding spherical harmonics coefficient associated with the second light probe” are taught by Elcott (Elcott, section 2.1, paragraphs 1-3, indicates that the local light probes store ambient diffuse lighting using irradiance volumes stored as spherical harmonics, where, as noted above the blending is between the light probe data from multiple light probe grids.  Further, although one of ordinary skill in the art would know that spherical harmonic representation relies on coefficients, as well as that blending of light probe data would rely on interpolation, Elcott does not explicitly refer to spherical harmonic coefficients or interpolation thereof.  However, Miyamoto describes the same Final Fantasy XV rendering system as Elcott, and shows that blending between probes is by a weighted interpolation, slide 15, as well as that the spherical harmonics are stored using coefficients, slide 17.)

    PNG
    media_image1.png
    456
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    815
    media_image2.png
    Greyscale

	The limitations (addressed out of order) “wherein the first set of light probe data is associated with a first light probe having a three-dimensional position within the scene … wherein the second set of light probe data is associated with a second light probe that is located at the three-dimensional position within the scene” is taught by Elcott (Elcott’s diffuse light probes are defined with hierarchies of grids that can be manually placed by the designer, e.g. section 2.1, paragraph 2, such that the designer could choose to specify grids of light probes for different parts of the environment which overlap, and further, choose to specify the probes within the grids such that they overlap at the same 3D coordinate, i.e. neither Elcott or Miyamoto describe the system as preventing such an occurrence.  Furthermore, in the case of a moving light probe grid, as in section 2.1.1, where a probe grid is attached to a moving environment such as a train or a ship, depending on how the moving environment moves within the 3D scene, it may cause the claimed situation to occur, i.e. as the ship moves in the environment, the probes will move around the 3D scene, potentially achieving superposition with other probes of other grids.  Finally, while neither Elcott or Miyamoto explicitly address the claimed requirement that the probes are located at the same coordinate, one of ordinary skill in the art would have understood this to be an inherently supported arrangement of the probes in Elcotts system, aside from the above explanation, e.g. Hall, slide 23, (best viewed in color) shows an example of overlapping grids of light probes, where several probes from different grids are overlapping one another, e.g. the corner probe of the central grid is nearly coincident with the corner probe of the center left grid, among several examples, i.e. as explained above, depending on the placement and/or movement of the grids of light probes, the light probes being blended together may have the same 3D position in the scene.  The cutout focusing on the corner probes of the image of Hall, slide 23, is reproduced below, along with the full image.)

    PNG
    media_image3.png
    93
    99
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    660
    1178
    media_image4.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a user of Elcott’s system could manually arrange the light probe grids in a 3D scene in a manner that intentionally or incidentally places probes from different overlapping grids at the same 3D coordinate, because Elcott’s system does not prevent such an arrangement, and gives the user freedom to specify as many light probe grids in as many locations as the user desires.  Further, as shown by Hall, grids of light probes may be arranged in an overlapping manner leading to individual light probes of different grids sharing 3D coordinates.
Regarding claim 2, the limitation “wherein the first set of global illumination information comprises a first set of lightmap data, the second set of global illumination information comprises a second set of lightmap data, and blending the first set of global illumination information and the second set of global illumination comprises blending the first set of lightmap data and the second set of lightmap data” are taught by Elcott (Elcott’s light probes include irradiance volumes to store ambient diffuse lighting from static local lights, e.g. section 2.1, paragraph 3.  While not explicitly stated by Elcott, one of ordinary skill in the art would understand that irradiance volumes are 3D lightmaps, i.e. as discussed in “Irradiance Volumes for Games” by Natalya Tatarchuk, slide 5, the irradiance volume is a 3D light map.  Further, Elcott’s system blends two or more local light probes having the irradiance volumes, section 2.1, paragraph 2, such that the irradiance volumes/light maps are blended to render the scene.  It is additionally noted that, as in the claim 1 rejection, the second set of global illumination data may represent the whole scene, i.e. Elcott, section 2.1, paragraph 2, “a designer might place a coarse grid of an entire region where there is not much illumination information”.)
Regarding claim 3, the limitation “wherein the first set of global information comprises a first set of reflection probe data, the second set of global information comprises a second set of reflection probe data, and blending the first set of global illumination information and the second set of global illumination comprises blending the first set of reflection probe and the second set of reflection probe data” are taught by Elcott (Elcott’s system uses a plurality of local reflection probes, where the light probe data is blended to illuminate the scene for rendering, e.g. section 2.2, paragraphs 2, 3, 6.  That is, for each local reflection probe, there is a plurality of sets of global illumination information corresponding to different combinations of time and weather conditions, where the reflected sky color is blended between two or more of the sets of global illumination information based on the current time of day and weather conditions)
Regarding claim 5, the limitation “wherein the blended set of global illumination information changes over time as the scene is being rendered” is taught by Elcott (Elcott’s system changes the blending over time in two ways.  First, to support moving vehicle type environments which move and rotate relative to the outside environment, Elcott’s system changes the blending of light probes by rotating the spherical harmonic data of a local environment light probe relative to the sky, as in section 2.1.1.  Second, Elcott’s system accounts for changes in both time and weather by blending between different sets of global illumination information corresponding to different times of day and weather conditions, as in section 2.2, paragraphs 2, 3, 6.)
Regarding claim 6, the limitation “by changing a first weight associated with the first set of global illumination information over time as the scene is being rendered” is taught by Elcott (As discussed in the claim 5 rejection above, Elcott’s system adjusts the weights between local light probes, both by adjusting a rotation weight for moving environments, e.g. section 2.1.1, and adjusting a blending weight between different sets of global illumination information corresponding to different times of day and weather conditions, e.g. section 2.2)
Regarding claim 7, the limitation “rendering the scene in a real-time immersive application based on the blended set of global illumination information” is taught by Elcott (Final Fantasy XV is a real-time immersive game, e.g. figure 1, right.)
Regarding claim 8, the limitations “receiving a third set of static lighting information associated with a third static lighting setup; and precomputing a third set of global illumination information based on the third set of static lighting information, wherein the blending the first set of global illumination information and the second set of global illumination to derive a blended set of global illumination information further comprises blending the first set of global illumination, the second set of global illumination information, and the third set of global illumination information to derive the blended set of global illumination information” is taught by Elcott (Elcott indicates the use of a nested hierarchy of probe grids, e.g. section 2.1, paragraph 2, and does not indicate any upper limit on the number of light probes which may be layered/blended by the system, i.e. the system can handle 3 or more light probes being blended to illuminate a single region of the scene.  While Elcott does not explicitly indicate the ability to blend 3 or more light probes, Miyamoto, shows the use of at least three light probes overlapping a single region, in slide 15, showing that Elcott’s system does support blending more than two light probes/sets of global illumination data.)
Regarding claim 9, the limitation “wherein the global illumination information undergoes further processing prior to blending the first set of global illumination information and the second set of global illumination information, and further wherein the further processing comprises at least one of: down-sampling the first set of global illumination data” is taught by Elcott (Elcott’s system blends a set of global illumination representing static lighting for the reflection probe, section 2.2, paragraphs 4, 5, with the blended global illumination information from the sky cube map, section 2.2, paragraphs 6, 7.  Further, the static lighting is filtered to generate a mip chain from which a roughness based lookup is performed, section 2.2, paragraphs 3, 4.  One of ordinary skill in the art would understand that mip-mapping is a form of downsampling, i.e. a high resolution image/texture is filtered to create lower resolution versions of the image, where one of the versions is selected at runtime for rendering.) 
The limitation “wherein the further processing comprises at least one of: … caching the first set of global illumination information and the second set of global illumination information” is taught by Elcott (Elcott’s system stores the light probe data for use at runtime, as described in sections 2.1, 2.2.  As claimed, there is no distinction between storing the first and second sets of global illumination information, and “caching” said information, because the broadest reasonable interpretation of “caching”, per se, could include mere storage for later use.)
Regarding claim 10, the limitations “further comprising receiving dynamic light information associated with one or more dynamic lights and dynamic scene information associated with one or more dynamic objects to be computed at runtime, wherein rendering the scene is performed further based on the dynamic light information and the dynamic scene information” are taught by Elcott (Elcott’s system includes one or more dynamic lights, e.g. section 2.2 generates illumination conditions corresponding to a specific, i.e. received, time of day and weather conditions for the sun/sky lighting, corresponding to at least one dynamic light.  Further, the indoor lighting may vary, e.g. as shown in figure 2, the overhead light may or may not be on in the scene.  Further, the scenes in the game include dynamic objects, e.g. game characters, which are lit according to the current illumination conditions, e.g. figure 1 right, as well as moving vehicle environments, e.g. section 2.1.1.  That is, the game scenes include dynamic objects, including characters and moving environments, which are lit according to lighting conditions which change with time of day, weather conditions, and relative object positioning/orientations in the scene.)
Regarding claims 11 and 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except requiring programmed processor implementation, which is taught by Elcott, e.g. section 2.1, paragraph 4, indicating different rendering settings for console builds.  That is, the system is available for execution on consoles, as well as implicitly on PCs having sufficient power for the improved operation.  Further, it is noted that Final Fantasy XV is a well-known video game title, i.e. a piece of software sold by developers for execution on a user’s computing device.
Regarding claims 12 and 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claims 13 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claims 15 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
	Regarding claim 21, the limitation “wherein the interpolation is a linear interpolation of the at least one spherical harmonics coefficient of the first set of global illumination information and the at least one corresponding spherical harmonics coefficient of the second set of global illumination information” is taught by Elcott in view of Miyamoto (As noted in the claim 1 rejection above, Elcott does not explicitly refer to spherical harmonic coefficients or interpolation thereof.  However, Miyamoto describes the same Final Fantasy XV rendering system as Elcott, and shows that blending between probes is by a weighted linear interpolation between the diffuse spherical harmonics coefficients from each probe on slide 15.)

    PNG
    media_image1.png
    456
    808
    media_image1.png
    Greyscale

Regarding claims 22 and 23, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above.

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive. 
Applicant asserts that because Elcott does not disclose placement of a particular light probe in relation to another light probe, Elcott does not disclose the claimed requirement of the two probes having the same 3D position.  However, simply because Elcott does not explicitly address the claimed relationship, does not mean that Elcott’s user, capable of specifying said probe grids manually, would be unable to specify the probe grids such that individual probes of different grids are located at the same 3D coordinate.  Applicant further argues that Miyamotos’s grids are not located at the same position, or the same 3D position.  However, the grids are 3D, such that they certainly do exist at 3D positions, and they overlap, such that the grids are located at the same 3D positions, i.e. Applicant’s remarks do not suggest how overlapping 3D grids could not be at the same 3D position while still overlapping.  Therefore, Applicant’s remarks are not persuasive, because Applicant’s remarks are limited to asserting that Elcott does not explicitly disclose the claimed superposition of individual probes of the overlapping grids, and erroneously asserting that the grids are not at the same position in 3D space, and therefore do not demonstrate any reason why one of ordinary skill in the art would conclude that the light probes, per se, of the overlapping grids of light probes, could not themselves be overlapping or at the same 3D coordinate.
Further, as discussed in the above claim 1 rejection, one of ordinary skill in the art would have understood one of ordinary skill in the art would have understood this to be an inherently supported arrangement of the probes in Elcotts system, e.g. Hall, slide 23, (best viewed in color) shows an example of overlapping grids of light probes, where several probes from different grids are overlapping one another, e.g. the corner probe of the central grid is nearly coincident with the corner probe of the center left grid, among several examples, i.e. as explained in the claim 1 rejection above, depending on the placement and/or movement of the grids of light probes, the light probes being blended together may have the same 3D position in the scene.  The cutout focusing on the corner probes of the image of Hall, slide 23, is reproduced below, along with the full image.

    PNG
    media_image3.png
    93
    99
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    660
    1178
    media_image4.png
    Greyscale


With respect to inherency, Applicant asserts that neither Elcott nor Miyamoto explicitly disclose the feature, and further, that it does not necessarily flow from the teachings of Elcott or Miyamoto that the two light probes can be placed at the same 3D position.  However, even if Elcott and Miyamoto do not explicitly address the claimed placement, there is no modification required for a user to cause the claimed arrangement to occur, i.e. as discussed in the claim 1 rejection, a user is free to define the locations of the probe grids, as well as the probe grids may move in relation to a game object during gameplay, such that depending on the grid placement and/or movement, individual probes being blended between the overlapping grids may be located at the same 3D location.  While Applicant asserts that the claimed arrangement does not necessarily flow from the teachings of Elcott or Miyamoto, Applicant’s remarks fail to address the discussed elements which could cause the probes to be placed at the same 3D location, or provide a reason why Elcott’s system could not be controlled by the user to cause the claimed arrangement.  That is, there is no modification required for Elcott’s system to be capable of being controlled by a user to cause the claimed arrangement, intentionally or incidentally, and even if the user did not cause the claimed arrangement intentionally or incidentally, the game object being moved during gameplay could also cause the claimed arrangement incidentally.  Therefore, because Elcott’s system requires no modification in order for a user to specify the grids of light probes in such a way that intentionally or incidentally corresponds to the claimed arrangement, it is apparent that Elcott’s system inherently supports the claimed arrangement, and as such, this argument cannot be considered persuasive.
Additionally, it is noted that the rejections of the claims are now 102/103 rejections to address the amended limitations, i.e. even though the amended limitations are inherently supported by Elcott’s unmodified system, the amended limitations are also obvious in view of Hall showing that a user may specify overlapping light probe grids which may include light probes from the overlapping grids overlapping one another.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/Primary Examiner, Art Unit 2619